

EXHIBIT 10.4


THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 ("FEDERAL ACT") OR THE SECURITIES
LAWS OF ANY STATE IN RELIANCE UPON THE EXEMPTIONS CONTAINED THEREIN. THIS
WARRANT AND ANY SHARES ISSUED UPON EXERCISE OF THIS WARRANT MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE FEDERAL ACT AND APPLICABLE STATE SECURITIES LAWS OR THE
COMPANY IS SATISFIED THAT SUCH REGISTRATION IS NOT REQUIRED.


IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED.


INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISK
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.


Warrant to Purchase _______
Shares of Common Stock



April 29, 2006


FRIENDLYWAY CORPORATION
WARRANT CERTIFICATE


1. Issuance of Warrant; Term.


(a) For and in consideration of good and valuable consideration, the receipt and
sufficiency of all of which are hereby acknowledged, friendlyway Corporation
(“Company") hereby grants to ____________________ ("Holder") the right to
purchase __________ shares of the Company's Common Stock, $.001 par value per
share (the "Common Stock").


(b) The shares of Common Stock issuable upon exercise of this Warrant are
hereinafter referred to as the "Shares." This Warrant shall be exercisable at
any time and from time to time from the date hereof until this Warrant expires
at 5:00 P.M. five calendar years after date of issuance.


2. Exercise Price. The exercise price (the "Exercise Price") per share for which
all or any of the Shares may be purchased pursuant to the terms of this Warrant
shall be $_______.


3. Exercise. This Warrant may be exercised by the Holder hereof (but only on the
conditions hereafter set forth) as to all or any increment or increments of ten
(10) Shares (or the balance of the Shares if less than that number), upon
delivery of written notice of intent to exercise to the Company at the following
address:




Address:


or any other address as the Company shall designate in a written notice to the
Holder hereof, together with this Warrant and payment to the Company of the
aggregate Exercise Price of the Shares so purchased. The Exercise Price shall be
payable by certified or bank check. Upon exercise of this Warrant, the Company
shall as promptly as practicable, and in any event within fifteen (15) days
thereafter, execute and deliver to the Holder of this Warrant a certificate or
certificates for the total number of whole Shares for which this Warrant is
being exercised in the names and denominations as are requested by the Holder.
If this Warrant shall be exercised with respect to less than all of the Shares,
the Holder shall be entitled to receive a new Warrant covering the number of
Shares in respect of which this Warrant shall not have been exercised, which new
Warrant shall in all other respects be identical to this Warrant. The Company
covenants and agrees that it will pay when due any and all state and federal
issue taxes which may be payable in respect of the issuance of this Warrant or
the issuance of any Shares upon exercise of this Warrant.




--------------------------------------------------------------------------------



4. Covenants and Conditions. The above provisions are subject to the following:


(a) Neither this Warrant nor the Shares have been registered under the
Securities Act of 1933, as amended ("Securities Act"), or any state securities
laws ("Blue Sky Laws"). This Warrant has been acquired for investment purposes
and not with a view to distribution or resale and may not be pledged,
hypothecated, sold, made subject to a security interest, or otherwise
transferred without (i) an effective registration statement for the Warrant
under the Securities Act and all applicable Blue Sky Laws, or (ii) an opinion of
counsel, which opinion and counsel shall be reasonably satisfactory to the
Company and its counsel, that registration is not required under the Securities
Act or under any applicable Blue Sky Laws. Transfer of Shares issued upon the
exercise of this Warrant shall be restricted in the same manner and to the same
extent as the Warrant, and the certificates representing the Shares shall,
subject to Section 6 hereof, bear substantially the following legend:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED IN RELIANCE UPON
THE REPRESENTATION OF THE HOLDER THAT THEY HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TOWARD THE RESALE OR OTHER DISTRIBUTION THEREOF, AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "FEDERAL ACT") OR THE
SECURITIES LAWS OF ANY STATE IN RELIANCE UPON THE EXEMPTIONS FROM REGISTRATION
CONTAINED THEREIN, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ENCUMBERED OR
OTHERWISE DISPOSED OF UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE FEDERAL ACT AND APPLICABLE STATE SECURITIES LAWS RELATING THERETO OR THE
COMPANY IS SATISFIED REGISTRATION IS NOT REQUIRED.


The Holder hereof and the Company agree to execute all other documents and
instruments as counsel for the Company reasonably deems necessary to effect the
compliance of the issuance of this Warrant and any shares of Common Stock issued
upon exercise hereof with applicable federal and state securities laws.
 
(b) The Company covenants and agrees that all Shares which may be issued upon
exercise of this Warrant will, upon issuance and payment therefor, be legally
and validly issued and outstanding, fully paid and nonassessable, free from all
taxes, liens, charges and preemptive rights, if any, with respect thereto or to
the issuance thereof. The Company shall at all times reserve and keep available
for issuance upon the exercise of this Warrant that number of authorized but
unissued shares of Common Stock as will be sufficient to permit the exercise in
full of this Warrant.



2

--------------------------------------------------------------------------------



5. Adjustment of Exercise Price and Number of Shares Issuable. The Exercise
Price and the number of Shares (or other securities or property) issuable upon
exercise of this Warrant shall be subject to adjustment from time to time upon
the occurrence of any of the events enumerated in this Section 5.


(a) Common Stock Reorganization. If the Company shall (i) subdivide or
consolidate its outstanding shares of Common Stock (or any class thereof) into a
greater or smaller number of shares, (ii) pay a dividend or make a distribution
on its Common Stock (or any class thereof) in shares of its capital stock, or
(iii) issue by reclassification of its Common Stock (or any class thereof) any
shares of its capital stock (any event described in clauses (i), (ii) or (iii)
being called a "Common Stock Reorganization"), then the Exercise Price and the
type of securities for which this Warrant is exercisable shall be adjusted
immediately so that the Holder thereafter shall be entitled to receive upon
exercise of this Warrant the aggregate number and type of securities that it
would have received if this Warrant had been exercised immediately prior to the
Common Stock Reorganization.


(b) Adjustment in Number of Shares. Upon each adjustment to the Exercise Price
pursuant to subsections (a) of this Section 5, this Warrant shall thereafter
evidence the right to receive upon payment of the adjusted Exercise Price that
number of Shares obtained by multiplying the number of Shares previously
issuable upon exercise of this Warrant by a fraction, the numerator of which is
the Exercise Price prior to adjustment and the denominator of which is the
adjusted Exercise Price.


(c) Capital Reorganizations. If there shall be any consolidation, merger or
amalgamation of the Company with another person or entity or any acquisition of
capital stock of the Company by means of a share exchange, other than a
consolidation, merger or share exchange in which the Company is the continuing
corporation or any sale or conveyance of the property of the Company as an
entirety or substantially as an entirety, or any reorganization or
recapitalization of the Company (a "Capital Reorganization"), then the Holder of
this Warrant shall no longer have the right to purchase Common Stock, but shall
have instead the right to purchase, upon exercise of this Warrant, the kind and
amount of shares of stock and other securities and property (including cash)
which the Holder would have owned or have been entitled to receive pursuant to
the Capital Reorganization if this Warrant had been exercised immediately prior
to the effective date of the Capital Reorganization. As a condition to effecting
any Capital Reorganization, the Company or the successor or surviving
corporation, as the case may be, shall assume by a supplemental agreement,
satisfactory in form, scope and substance to the Holder (which shall be mailed
or delivered to the Holder of this Warrant at the last address of the Holder
appearing on the books of the Company) the obligation to deliver to the Holder
shares of stock, securities, cash or property as, in accordance with the
foregoing provisions, the Holder may be entitled to purchase, and all other
obligations of the Company set forth in this Warrant.


(d) Determination of Fair Market Value. Subject to the provisions set forth
below, the fair market value of the Company or of any non-cash consideration
received by the Company upon any Common Stock Distribution shall be determined
in good faith by the Board of Directors of the Company. Upon each determination,
the Company shall promptly give notice thereof to the Holder, setting forth in
reasonable detail the calculation of the fair market value and the method and
basis of determination thereof (the "Company Determination"). If the Holder
shall disagree with the Company Determination and shall, by notice to the
Company given within thirty (30) days after the Company's notice of the Company
Determination, elect to dispute the Company Determination, the Company shall,
within thirty (30) days after receipt of the notice, engage an investment bank
or other qualified appraisal firm acceptable to the Holder to make an
independent determination of the fair market value of the Company or of any
non-cash consideration received by the Company upon any Common Stock
Distribution (the "Appraiser Determination"). The Appraiser Determination shall
be final and binding on the Company and the Holder. The cost of the Appraiser
Determination shall be borne by the Company.



3

--------------------------------------------------------------------------------



(e) Adjustment Rules. Any adjustments pursuant to this Section 5 shall be made
successively whenever an event referred to herein shall occur. No adjustment
shall be made pursuant to this Section 5 in respect of the issuance from time to
time of shares of Common Stock upon the exercise of this Warrant or upon the
exercise or conversion of any other Option Securities or Convertible Securities.


(f) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 5, the Company shall take any action which may be necessary,
including obtaining regulatory approvals or exemptions, in order that the
Company may thereafter validly and legally issue as fully paid and nonassessable
all shares of Common Stock which the Holder of this Warrant is entitled to
receive upon exercise thereof.


(g) Notice of Adjustment. Not less than ten (10) days prior to the record date
or effective date, as the case may be, of any action which requires or might
require an adjustment or readjustment pursuant to this Section 5, the Company
shall give notice to the Holder of the event, describing the event in reasonable
detail and specifying the record date or effective date, as the case may be,
and, if determinable, the required adjustment and the computation hereof. If the
required adjustment is not determinable at the time of the notice, the Company
shall give notice to the Holder of the adjustment and computation promptly after
the adjustment becomes determinable.


6. Transfer of Warrant. Subject to the provisions of Section 4 hereof, this
Warrant may be transferred, in whole or in part, to any person or business
entity, by presentation of the Warrant to the Company with written instructions
for the transfer. Upon the presentation for transfer, the Company shall promptly
execute and deliver a new Warrant or Warrants in the form hereof in the name of
the assignee or assignees and in the denominations specified in the
instructions. The Company shall pay all expenses incurred by it in connection
with the preparation, issuance and delivery of Warrants under this Section. Any
transferee of this Warrant by acceptance thereof, agrees to be bound by all of
the terms and conditions of this Warrant.


7. Warrant Holder Not A Shareholder. Except as otherwise provided herein, this
Warrant does not confer upon the Holder any right whatsoever as a shareholder of
the Company.



4

--------------------------------------------------------------------------------



8. Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may in its discretion reasonably impose (which shall, in the
case of a mutilated Warrant, include the surrender thereof), issue a new Warrant
of like denomination and tenor as the Warrant so lost, stolen, mutilated or
destroyed. Any such new Warrant shall represent the original contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated
or destroyed Warrant shall be at any time enforceable by anyone.




IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of the date
first above written.



 
friendlyway CORPORATION
         
By:/s/ Kenneth J. Upcraft                                    
 
Name: Kenneth J. Upcraft
 
Title:   Chief Executive Officer





5

--------------------------------------------------------------------------------





